



COURT OF APPEAL FOR ONTARIO

CITATION:  Pitney v. Toronto (Police Services Board), 2017
    ONCA 1005

DATE: 20171219

DOCKET: C62063 and C62064

Doherty, Benotto and Miller JJ.A.

BETWEEN

Linda Pitney and Carole Tovell

Plaintiffs (Appellants)

and

Toronto Police Services Board

Defendants (Respondents)

Linda Pitney, appearing in-person

Carole Tovell, appearing in-person

Rebecca Bush and Kathryn Shani, for the respondents

Heard:  December 18, 2017

On appeal from the judgment of Justice E.M. Stewart of
    the Superior Court of Justice, dated March 24, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The appellants claim that the proceedings in criminal court were a
    nullity because the information was not properly vetted by the Justice of the
    Peace.

[2]

In our view, that issue, and we make no comment on the merits of the
    allegation, had nothing to do with the motion for summary judgment on the
    appellants claims.

[3]

The appellants did not file any evidence on the summary judgment motion
    to support the claim that the police did not have reasonable and probable
    grounds.  They did not cross-examine on the extensive material filed by the
    respondents in support of their claim that reasonable and probable grounds
    existed.  Not surprisingly, the motion judge found that the respondents had met
    their onus (see reasons of the motion judge, at paras. 28-36).

[4]

We see no error in her analysis.  The appeal is dismissed.

[5]

Costs to the respondents in the amount of $2,500, as against each
    appellant.  The $2,500 represents the total costs award to all of the
    respondents against each appellant.


